     Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Sophio Tsuladze, individually and on behalf of all others              Civil Action No: 1:21-cv-2478
 similarly situated;                                                    ___________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Valentine & Kebartas, LLC,
 and LVNV Funding LLC.

                                       Defendant.

       Plaintiff Sophio Tsuladze (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, Horowitz Law, PLLC, against Defendant Valentine

& Kebartas, LLC (hereinafter “Defendant”, “Defendants”, “Defendant Valentine” or “Valentine”)

and Defendant LVNV Funding LLC (hereinafter “Defendant”, “Defendants”, “Defendant LVNV”

or “LVNV”), individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

                                                                                                    1
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 2 of 12 PageID #: 2




material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

collection of debts’ does not require ‘misrepresentation or other abusive debt collection

practices.’” 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.



                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to this claim occurred.



                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.      Plaintiff is seeking damages and declaratory relief.
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 3 of 12 PageID #: 3




                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Kings.

   8.      Defendant Valentine & Kebartas, LLC is a “debt collector” as the phrase is defined

in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 15 Union Street, Lawrence,

Massachusetts 01840.

   9.      Upon information and belief, Defendant Valentine is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant LVNV Funding LLC is a “debt collector” as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA and may be served with process upon the

Corporation Service Company, its registered agent for service of process, at 80 State Street,

Albany, New York 12207.

   11.     Upon information and belief, Defendant LVNV Funding LLC is a company that uses

the mail, telephone, and facsimile and regularly engages in business the principal purpose of

which is to attempt to collect debts alleged to be due another.


                                    CLASS ALLEGATIONS
   12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendants sent a collection letter attempting to collect a consumer

               debt;

           c. that contained contradictory information as to what is the correct balance owed;
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 4 of 12 PageID #: 4




            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   14.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   15.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e and 1692g.

   17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   18.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:
Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 5 of 12 PageID #: 5




       a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

          that the Plaintiff Class defined above is so numerous that joinder of all members

          would be impractical.

       b. Common Questions Predominate: Common questions of law and fact exist as

          to all members of the Plaintiff Class and those questions predominance over any

          questions or issues involving only individual class members. The principal issue

          is whether the Defendants’ written communications to consumers, in the forms

          attached as Exhibit A violate 15 USC §l692e, §l692f and 1692g.

       c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

          The Plaintiffs and all members of the Plaintiff Class have claims arising out of

          the Defendants' common uniform course of conduct complained of herein.

       d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

          class members insofar as Plaintiff have no interests that are adverse to the absent

          class members. The Plaintiff is committed to vigorously litigating this matter.

          Plaintiff has also retained counsel experienced in handling consumer lawsuits,

          complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

          any interests which might cause them not to vigorously pursue the instant class

          action lawsuit.

       e. Superiority: A class action is superior to the other available means for the fair

          and efficient adjudication of this controversy because individual joinder of all

          members would be impracticable. Class action treatment will permit a large

          number of similarly situated persons to prosecute their common claims in a single
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 6 of 12 PageID #: 6




                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    19.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

    20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

    21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

    22.     Some time prior to May 6, 2020, an obligation was allegedly incurred to WebBank

by Plaintiff.

    23.     The WebBank obligation arose out of a transactions in which money, property,

insurance or services which were the subject of the transactions were primarily for personal,

family or household purposes.

    24.     The alleged WebBank obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

    25.     WebBank is a “creditor” as defined by 15 U.S.C. §1692a(4).

    26.     Defendant Valentine, a debt collector, was contracted by Defendant LVNV, the

current owner of the debt and also a debt collector, to collect the alleged debt.
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 7 of 12 PageID #: 7




   27.     On information and belief Defendant LVNV provided the information contained in

Exhibit A to Defendant Valentine.

   28.     Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                            Violation – May 6, 2020 Collection Letter

   29.     On or about May 6, 2020, Defendant Valentine sent Plaintiff a collection letter (the

“Letter”) regarding the alleged debt currently owed to Defendant LVNV. See Exhibit A.

   30.     When a debt collector solicits payment from a consumer, it must, within five days

   of an initial communication send the consumer a written notice containing:

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days after receipt of the notice,

           disputes the validity of the debt, or any portion thereof, the debt will be assumed to

           be valid by the debt collector;

           (4) a statement that if the consumer notifies the debt collector in writing within the

           thirty-day period that the debt, or any portion thereof, is disputed, the debt collector

           will obtain verification of the debt or a copy of the judgment against the consumer

           and a copy of such verification or judgment will be mailed to the consumer by the

           debt collector; and

           (5) a statement that, upon the consumer's written request within the thirty-day period,

           the debt collector will provide the consumer with the name and address of the original

           creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 8 of 12 PageID #: 8




   31.        The required disclosures set forth in 15 U.S.C. §1692g(a) are more commonly known

as the “G-Notice”.

   32.        Although a collection letter may track the statutory language, ''the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the

proper debt validation notice in a mailing to a consumer-- Congress intended that such notice be

clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell, 74

F.3d at 34.

   33.        The top of the Letter sets out an accounting of the alleged debt as follows:




   34.        The “TOTAL DUE” listed does not match “The total amount of the debt due as of

charge-off”.

   35.        In addition, the accounting summary states that Plaintiff made payments of $300

after charge-off.

   36.        Payments after charge-off should presumably reduce the balance to $5,167.45,

however inexplicably the balance increased to $5,863.32.
   Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 9 of 12 PageID #: 9




     37.     The Letter does not provide information to explain the discrepancies.

     38.     Furthermore, the Letter clearly states no interest or other fees have accrued since

  charge-off, yet the balance amount increased with no reason and no explanation.

     39.     A collection letter must clearly display the balance owed and with the contradictory

  balances and payments listed on this Letter, it makes it impossible for Plaintiff to know how

  much is owed and if the debt will be considered paid if the lower payment amount is made.

     40.     Stating confusing balance amounts is materially misleading to Plaintiff since it is a

  knowingly false statement.

     41.     Defendant’s false statement overshadowed the Plaintiff’s §1692g right to have the

  proper balance currently owed stated in a non-confusing or contradictory manner.

     42.     As a result of Defendant’s deceptive, misleading and unfair debt collections

  practices, Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     43.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     44.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

     45.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     46.     Defendants violated §1692e:

             a.      As the Letter is open to more than one reasonable interpretation, at least one

             of which is inaccurate.
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 10 of 12 PageID #: 10




            b.         By making a false and misleading representation in violation of §1692e(10).

    47.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorney’s fees.

                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

    48.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    49.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

    50.     Defendant violated this section by unfairly:

            a. Failing to note that the balance may increase despite that it could, and in fact,

                 did;

            b. Failing to state the balance may increase despite that it could, and in fact, did; or

                 alternatively, implying that it will continue to increase when in fact it would not;

                 and

            c. Stating zero amounts for additions to the charge-off amount despite that the

                 balance had increase; and

            d. Falsely representing the character, amount or legal status of the debt in violation.

    51.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

 conduct violated §1692f et. seq. of the FDCPA, actual damages, statutory damages, costs and

 attorneys’ fees.
  Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 11 of 12 PageID #: 11




                             COUNT III
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.

      52.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      53.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692g.

      54.     Pursuant to 15 U.S.C. §1692g, a debt collector:

                      Within five days after the initial communication with a consumer in

                      connection with the collection of any debt, a debt collector shall, unless the

                      following information is contained in the initial communication or the

                      consumer has paid the debt, send the consumer a written notice containing:

                      (1) the amount of the debt;

      55.     The Defendant violated §1692g by failing to include a clear statement about the

  amount of the debt and whether it is static or dynamic despite implication in the letter both ways,

  and for confusingly stating two different balances, which overshadows the “g-notice” language.

      56.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

  conduct violated §1692g et. seq. of the FDCPA, actual damages, statutory damages, costs and

  attorneys’ fees.


                                DEMAND FOR TRIAL BY JURY

      57.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.
    Case 1:21-cv-02478 Document 1 Filed 05/04/21 Page 12 of 12 PageID #: 12




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Sophio Tsuladze, individually and on behalf of all others similarly

situated, demands judgment from Defendant Valentine and Defendant LVNV as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.



       Dated: Flushing, New York
              May 4, 2021


                                                            /s/ Uri Horowitz
                                                            By: Uri Horowitz, Esq.
                                                            Horowitz Law, PLLC
                                                            14441 70th Road
                                                            Flushing, NY 11367
                                                            Phone: (718) 705-8706
                                                            Fax: (718) 705-8705
                                                            Attorneys For Plaintiff
